UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK



  DAVID TERRELL SCOTT,
                                          Petitioner,

                                V.                                  Case No. 16-CV-4262 (KMK)
                                                                    Case No. 12-CR-909 (KMK)
  UNITED STATES OF AMERICA,
                                                                            ORDER
                                         Respondent.




KENNETH M. KARAS, United States District Judge:

        Prose petitioner David Scott ("Petitioner") has filed a Petition, pursuant to 28 U.S .C.

§ 2255, to vacate, set aside or correct his sentence (the "Petition"). (See Petition ("Pet.") (Dkt.

No. 1.)) 1 For the reasons stated herein, the Petition is denied.

                                        I. BACKGROUND

        On October 16, 2012, Scott was charged by federal complaint with distributing and

possessing with intent to distribute 28 grams or more of crack cocaine, in violation of Title 21,

United States Code, Sections 812, 841(a)(l), and 841(b)(l)(B). He was subsequently indicted on

the same charge by a grand jury. (Gov't Mem. in Opp' n to Pet. ("Gov't Mem.") Ex. B ("2012

Indictment") (Dkt. No. 8-2).) Following his federal indictment, the state charges arising out of

the June 6, 2012 search were dismissed. Laboratory results subsequently demonstrated that, in

fact, the crack cocaine recovered from Scott' s residence weighed less than 28 grams. The

Government advised defense counsel of such, and on April 9, 2013 , Petitioner waived indictment

and a superseding information was filed, charging him with distributing and possessing with


        1
            Docket numbers refer to the civil docket, Case No. 16-CV-4262, unless noted
othrrwi~e.
intent to distribute crack cocaine in an unspecified amount, in violation of Title 21, United States

Code, Sections 812, 841(a)(l), and 841(b)(l)(C). (Gov't Mem. Ex. C ("2013 Charge") (Dkt. No.

8-3).)

         In the course of discovery, the Government not only produced documents relating to the

June 6, 2012 search, but also produced discovery related to 15 controlled purchases of narcotics

from Petitioner that occurred between July 2011 and May 2012. (Gov't Mem. Ex. D. ("Field

Test Affs.") (Dkt. No. 8-4).)

         On April 24, 2013, Petitioner moved to suppress the fruits of the June 6, 2012 search

warrant on the grounds that the information contained in the affidavit in support of that warrant

was stale and misleading. Petitioner also moved to suppress the identification of him by two

confidential informants referenced in the affidavit. Petitioner further sought a bill of particulars

and other discovery. (Gov't Mem. Ex. E. ("Pet'r's Mot.") (Dkt. No. 8-5).)

         On May 29, 2013, Petitioner pled guilty to the superseding information, pursuant to a

plea agreement ("the Plea Agreement"). (Gov't Mem. Ex. F. ("Plea Tr.") (Dkt. No. 8-6).) On

January 16, 2014, the Court sentenced Petitioner. The Court found, consistent with the Plea

Agreement, that Petitioner's total offense level was 29, his Criminal History Category was VI,

and his Guidelines range was 151 to 188 months' imprisonment. (Gov't Mem. Ex. G

("Sentencing Tr.") 14-16 (Dkt. No. 8-7).) The Court imposed a sentence of 151 months '

imprisonment. (Id. at 21.) In setting forth the reasons for the sentence, the Court noted, "I don't

know that I have seen somebody with 22 criminal history points in the nearly ten years that I

have been at this job, and they are earned through consistency, that [Petitioner] gets out of jail

and then he violates the law and he goes back into jail." (Id. at 19.) The Court also explained




                                                  2
that this is "such an extraordinary, extraordinary situation ofrecidivism" and emphasized that the

Court had "never seen a case ofrecidivism like this before." (Id at 21, 24.)

       Petitioner appealed the judgment, but the Second Circuit summarily affirmed. (Gov't

Mem. Ex. I. ("Affirmance") (Dkt. No. 8-8).)

                                         IL DISCUSSION

       A. Standard of Review of a Section 2255 Petition

       A prisoner in federal custody may move to vacate, set aside or correct his sentence only

"upon the ground that the sentence was imposed in violation of the Constitution or laws of the

United States, or that the court was without jurisdiction to impose such sentence, or that the

sentence was in excess of the maximum authorized by law, or is otherwise subject to collateral

attack." 28 U.S.C. § 2255(a). 2 "Because collateral challenges are in tension with society's

strong interest in the finality of criminal convictions, the courts have established rules that make

it more difficult for a defendant to upset a conviction by collateral, as opposed to direct, attack."

Yick Man Mui v. United States, 614 F.3d 50, 53 (2d Cir. 2010) (citation and quotation marks

omitted). To prevail on a collateral attack of a final judgment under § 2255, a petitioner must

demonstrate either the existence of a "constitutional error, ... or an error of law or fact that

constitutes a fundamental defect which inherently results in a complete miscarriage of justice."



       2
           Title 28 U.S.C. § 2255(a) provides:

                 A prisoner in custody under sentence of a court established by Act
                 of Congress claiming the right to be released upon the ground that
                 the sentence was imposed in violation of the Constitution or laws
                 of the United States, or that the court was without jurisdiction to
                 impose such sentence, or that the sentence was in excess of the
                 maximum authorized by law, or is otherwise subject to collateral
                 attack, may move the court which imposed the sentence to vacate,
                 set aside or correct the sentence.


                                                  3
United States v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995) (citations and quotation marks omitted);

accord Cuoco v. United States, 208 F.3d 27, 30 (2d Cir. 2000).

       In ruling on a§ 2255 petition, the district court is required to hold a hearing "[u]nless the

motion and the files and records of the case conclusively show that the prisoner is entitled to no

relief." 28 U.S.C. § 2255(b); accord Gonzalez v. United States, 722 F.3d 118, 130 (2d Cir.

2013). A hearing is not required where the petitioner's allegations are "vague, conclusory, or

palpably incredible." Machibroda v. United States, 368 U.S. 487, 495 (1962). Instead, to justify

a hearing, the petition must set forth "specific facts supported by competent evidence, raising

detailed and controverted issues of fact that, if proved at a hearing, would entitle the petitioner to

relief." See Gonzalez, 722 F.3d at 131.

       B. Analysis

       Petitioner claims that both his state and federal counsel provided ineffective assistance.

(See generally Pet'r's Mem. in Supp. of Pet. ("Pet'r' s Mem.") (Dkt. No. 2).) In particular,

Petitioner contends that he is entitled to relief because his state court defense attorney did not

properly advise him regarding a plea offer in his state case. (Id. at 14-22.) He also claims that

his federal defense attorney rendered ineffective assistance by failing to raise a Fourth

Amendment challenge to a search warrant. (Id. at 22-24.)

                1. Standard of Review of Ineffective Assistance Claims

        Claims of ineffective assistance of counsel are evaluated under the framework set forth in

Strickland v. Washington, 466 U.S. 668, 687 (1984). "First, the [petitioner] must show that

counsel's performance was deficient." Strickland, 466 U.S. at 687. "Second, the [petitioner]

must show that the deficient performance prejudiced the defense." Id.




                                                  4
        Petitioner will not meet the frrst prong based solely on disagreements with counsel ' s

strategy or advice. Indeed, there is a "strong presumption" that counsel' s conduct fell within the

vast spectrum of reasonable assistance, and it is Petitioner' s burden to demonstrate "that

counsel ' s representation was unreasonable under prevailing professional norms and that the

challenged action was not sound strategy." Kimmelman v. Morrison, 477 U.S. 365, 381 (1986)

(citation omitted); see also Bonilla v. Lee, 35 F. Supp. 3d 551, 575 (S.D.N.Y. 2014) (same);

Henderson v. Martuscello , No. 10-CV-5135, 2013 WL 6463348 , at *15 (S .D.N.Y. Dec. 10,

2013) (" Strategic choices made after thorough investigation of law and facts relevant to plausible

options are virtually unchallengeable, even where counsel adopts a course of action (or inaction)

that seems risky, unorthodox[,] or downright ill-advised." (citation, alteration, and quotation

marks omitted)). Thus, to satisfy this prong, Petitioner must demonstrate that counsel "made

errors so serious that counsel was not functioning as the 'counsel ' guaranteed .. . by the Sixth

Amendment." Strickland, 466 U.S . at 687. In assessing counsel's conduct, "a reviewing court

must judge his conduct on the basis of the facts of the particular case, ' viewed as of the time of

counsel' s conduct,' and may not use hindsight to second-guess his strategy choices." Mayo v.

Henderson, 13 F.3d 528, 533 (2d Cir. 1994) (citations omitted) (quoting Strickland, 466 U.S . at

690).

        With respect to the "prejudice" prong, "the defendant must show that there is a

reasonable probability that, but for counsel's unprofessional errors, the result of the proceeding

below would have been different." United States v. Caracappa, 614 F.3d 30, 46 (2d Cir. 2010)

(citation, alteration, and quotation marks omitted). "A reasonable probability is a probability

sufficient to undermine confidence in the outcome." Strickland, 466 U.S. at 694. "It is not

enough for the defendant to show that the errors had some conceivable effect on the outcome of



                                                  5
the proceeding," as " [v]irtually every act or omission of counsel would meet that test, and not

every error that conceivably could have influenced the outcome undermines the reliability of the

result of the proceeding." Id. at 693 (citation omitted). '"[P]urely speculative' arguments about

the impact of an error do not establish prejudice." DeCarlo v. United States, No. 11-CV-2175,

2013 WL 1700921, at *4 (S.D.N.Y. Apr. 17, 2013 ) (alteration in original) (quoting United States

v. Weiss, 930 F.2d 185, 199 (2d Cir.1991)). Measuring this probability depends on the context of

the alleged error. Where the challenge is to a guilty plea on the basis of ineffective assistance of

counsel, the petitioner must show that "there is a reasonable probability that, but for counsel ' s

errors, [the petitioner] would not have pleaded guilty and would have insisted on going to trial."

United States v. Cuoto, 311 F.3d 179, 187 (2d Cir. 2002) (citation and quotation marks omitted),

abrogated on other grounds by Padilla v. Kentucky, 599 U.S. 356 (2010).

               2. Ineffective Assistance of State Counsel

       Petitioner asserts that counsel in his state court case was ineffective. In particular,

Petitioner claims that after he was initially charged in state court, the prosecution made a plea

offer that would have resulted in a term of imprisonment of eight years. According to Petitioner,

however, his counsel did not advise him that he would be charged federally if he declined the

offer. He thus declined the offer, was charged before this Court, and ultimately received a

sentence of 151 months ' imprisonment. Petitioner argues that his state counsel should have

advised him that he would be prosecuted in federal court if he failed to plead guilty in the state,

and that the failure to do so constitutes ineffective assistance under the Sixth Amendment.

Petitioner further contends that, had he known that a failure to plead in the state would result in

federal prosecution, he would have taken the state' s plea offer and received a sentence of at most

eight years' imprisonment. (Pet' r' s Mem. 4-18.)



                                                  6
       Petitioner's claim lacks merit. The law is clear that a defendant cannot challenge the

effectiveness of counsel in a state criminal case through§ 2255. See Johnson v. United States,

Nos. 14-CV-1066, 1 l-CR-49, 2015 WL 6040306, at *3 (W.D. Mich. Oct. 15, 2015) ("Although

the Court cannot resolve this question of fact without a hearing, Movant' s contention that he was

denied effective assistance of counsel with respect to the state court action is not a basis for relief

in this § 2255 federal habeas action. A federal habeas action is not designed to remedy

violations in a separate state court action."); United States v. Waters, Nos. 13-CV-115, 11-CR-

100, 2013 WL 3949092, at *8 (E.D. Pa. July 31, 2013) ("As the Sixth Amendment right to

counsel is offense specific, we conclude that Waters's Sixth Amendment right to the effective

assistance of counsel did not attach to the federal charges asserted against him in this proceeding

until he was indicted by the federal grand jury in early 2011. ") (citation omitted)); United States

v. Daniels, Nos. 06-CV-1770, 06-CR-1770, 2007 WL 2668891, at *3 (W.D. La. May 30, 2007)

("To the extent that Daniels challenges the performance of his attorney in the state prosecution

prior to or following the motion to suppress, those claims are not properly raised in the context of

this§ 2255 motion." (footnote omitted)).

        This conclusion flows from the fact that '"the Supreme Court has incorporated double

jeopardy analysis, including the dual sovereignty doctrine, into its Sixth Amendment

jurisprudence,"' and thus, the state case (a prosecution by one sovereign) necessarily could not

have triggered a right to counsel in the federal case (a prosecution by a different sovereign).

United States v. Worjloh, 546 F.3d 104, 109 (2d Cir. 2008) (quoting United States v. Avants, 278

F.3d 510,517 (5th Cir. 2002)). In the end, whatever happened in state court, in a separate

prosecution by the state, has no bearing on the proceedings before this Court, or the sufficiency

of counsel's performance in this case, thus dooming this claim.



                                                   7
        Petitioner argues for a different result because he believes he was prosecuted in federal

court as part of "Project Exile." Petitioner describes "Project Exile" as a cooperative project

between federal and state prosecutors in which defendants (and their counsel) are told that

rejection of a state plea offer will result in federal charges. (Pet'r' s Mem. 6-7.) Based on this

predicate, Petitioner cites United States v. Morris, 470 F.3d 596 (6th Cir. 2006), in which the

Sixth Circuit held that federal habeas relief was warranted where

       the United States Attorney' s Office was involved in deciding whether a plea offer
       would be made available to Morris in state court, and the state court plea offer
       included an agreement that Morris would not be prosecuted in federal court, even
       though the state and federal governments could have chosen to pursue separate
       prosecutions. Because the United States Attorney's Office made itself a party to
       the state court plea offer, the district court was justified in enforcing the plea offer
       against it based on traditional principles of contract law.


Id. at 600. This claim lacks any factual support here. Petitioner offers no evidence, and thus

does not create a disputed fact, that demonstrates that he was prosecuted as part of "Project

Exile," or that federal and state prosecutors cooperated in leveraging a plea from him. In the

absence of such evidence, Morris has no bearing on this case. See Johnson, 2015 WL 6040306,

at *3 ("This case bears no resemblance to Morris because Movant has not come forward with

any suggestion that the federal prosecutor was involved in deciding whether a plea offer would

be made available to Movant in state court, or that the state court plea offer included an

agreement that Movant would not be prosecuted in federal court."). Thus, Petitioner' s claim to a

hearing is wanting. Indeed, the cases Petitioner cites in support of his claim describe "Project

Exile" as a federal firearms program - meaning that the program focuses on bringing federal

firearms charges against those initially prosecuted in state court. (Pet' r' s Mem. 6, citing United

States v. Manuel, 64 F. App'x 823 , 827 (2d Cir. 2003) (summary order) (describing "Project

Exile" as "a federal program to prosecute firearm offenses").) See also Johnson v. United States,


                                                  8
Nos. 1 l-CV-2875, 07-CR-153, 2013 WL 4010662, at *4 (D. Md. Aug. 2, 2013) ("Project Exile

is a federal program that shifts the prosecutions of some gun possession offenses from state to

federal court."); United States v. Jones, 36 F. Supp. 2d 304, 307 (E.D. Va. 1999) ("The stated

goal of Project Exile is to reduce violent crime by federally prosecuting firearm-related crimes

whenever possible. Under Project Exile, local police review each firearm-related offense to

determine whether the conduct alleged also constitutes a federal crime."). However, in this case,

Petitioner was only charged with federal narcotics charges. 3 Thus, there is no basis upon which

to have a hearing on Petitioner's unsubstantiated claim.

                 3. Ineffective Assistance of Federal Counsel

         Petitioner also argues that his counsel in the case before this Court was constitutionally

ineffective because he failed to challenge a portion of the affidavit in support of the state court

search warrant. (Pet'r's Mem. 22.) In paragraph 9 of that affidavit, the affiant described a

controlled buy conducted by a confidential informant ("CI-2") in the third week of May 2012.

The affiant stated in paragraph 10 that, in April 2012, CI-2 identified Petitioner as the person

who sold him the drugs. (Gov't Mem. Ex. A ("Search Warrant Aff.") 6 (Dkt. No. 8-1).)

Petitioner claims that his counsel should have challenged the affidavit on the ground that CI-2

could not have identified him in April, in connection with a controlled purchase that occurred in

May. (Pet' r' s Mem. 22.) In particular, Petitioner argues that "the search warrant application

was defective in that it did not provide reasonable cause to believe that there was recent credible

information establishing probable cause to believe that Mr. Scott, the target of the search warrant




         Petitioner attempts to rescue this claim by asserting that "Project Exile" also "targets
         3

violent repeat offenders with only pending state drug charges." (Pet'r' s Mem. 6 n.2). However,
Petitioner is not a "violent repeat offender," and no charging instrument alleged he is such. He
w~~   ¥9llYi¥t¥Q 9f j1J~t ~¥ille il drne d-illW,
                                                   9
had recently sold drugs to the Confidential Informant," and that the failure to pursue that claim

constituted ineffective assistance of counsel. (Id at 23.)

        The claim fails. First, there is no basis to Petitioner's assertion that counsel's

performance with respect to the search was constitutionally deficient. To begin, a warrant

"issued by a neutral and detached magistrate is entitled to substantial deference, and doubts

should be resolved in favor of upholding the warrant." United States v. Rosa, 11 F.3d 315,326

(2d Cir. 1993) (citation and quotation marks omitted). Moreover, the "good faith" exception to

the exclusionary rule deprives a defendant of any suppression when evidence is "obtained in

objectively reasonable reliance on a subsequently invalidated search warrant." See United States

v. Leon, 468 U.S. 897, 922 (1984). In this case, the search warrant affidavit described numerous

instances in August 2011 when Petitioner emerged from the Residence to sell crack-cocaine to a

confidential informant. (Search Warrant Aff. 5-6.) This alone was sufficient to establish

probable cause for a search warrant in June 2012. See Rivera v. United States, 928 F.2d 592, 602

(2d Cir. 1991) ("In investigations of ongoing narcotics operations, we have held that intervals of

weeks or months between the last described act and the application for a warrant did not

necessarily make the information stale."); United States v. Rowell, 903 F.2d 899, 903 (2d Cir.

1990) ("Given the continuous nature of narcotics conspiracies ... the approximately 18-month

delay between procuring the informants' statements and seeking the wiretap warrant did not

render the information stale."). Indeed, probable cause for the search was even stronger given

that, as set forth in the affidavit (and as corroborated by a field test affidavit produced in

discovery), a controlled purchase of crack cocaine from an individual emerging from the

Residence occurred in the third week of May 2012. (Search Warrant Aff. 6; see also Field Test

Affs. DTS-85 (field test affidavit for the May 16, 2012 purchase of crack cocaine from



                                                  10
Petitioner).) Even if this Court had found that probable cause was lacking, at the very least it

would have found that the officers executing the search warrant acted in good faith under Leon,

and would not have suppressed the fruits of the search. In the end, Petitioner is conflating

probable cause to search the Residence with probable cause to arrest him. His claim is that the

affidavit did not establish probable cause that he sold CI-2 crack-cocaine in the third week of

May 2012. Putting aside the merits of that claim-it may be, as the Government contends, that

the affidavit contains a typographical error regarding the date of CI-2 ' s identification of the

defendant-whether or not CI-2 identified the defendant is ultimately irrelevant. Given the other

information in the affidavit regarding drug dealing linked to the Residence, law enforcement

officers could certainly rely in good faith on the search warrant for that location. See United

States v. Kurniawan, No. 12-CR-376, 2013 WL 180412, at *2 (S.D.N.Y. Jan. 17, 2013)

("Probable cause exists to issue a search warrant where, as here, under the totality of

circumstances, there is a fair probability that contraband or evidence of a crime will be found in a

particular location." (citation and quotation marks omitted)). 4


        4
          To the extent that Petitioner believes he would have obtained relief under Franks
v. Delaware, 438 U.S. 154 (1978), (see Pet'r' s Mem. 23), that claim is equally unavailing. "The
Franks standard is a high one," Rivera, 928 F.2d at 604, and to obtain relief under that standard
Petitioner would have to establish that "(1) the claimed inaccuracies or omissions [in the
affidavit] are the result of the affiant's deliberate falsehood or reckless disregard for the truth;
and (2) the alleged falsehoods or omissions were necessary to the issuing judge' s probable cause
finding. " See United States v. Canfield, 212 F.3d 713 , 717-18 (2d Cir. 2000) (citation and
quotation marks omitted). As to the first prong, "a defendant must show that the intent behind
the misstatement or omission was to mislead the judicial officer into approving the requested
warrant," and " an inaccuracy that is the result of negligence or innocent mistake is insufficient."
United States v. Lahey, 967 F. Supp. 2d 698, 709 (S.D.N.Y. 2013) (citation, alterations, and
quotation marks omitted). As to the second prong, " [t]o determine if misrepresentations or
omissions are material, a court corrects the errors and then resolves de novo whether the
hypothetical corrected affidavit still establishes probable cause." Id. at 711 (citation omitted).
        Petitioner could not have met either requirement. While the statement in the affidavit
that CI-2 identified Petitioner in the fourth week of April 2012 is confusing (or even mistaken),
the),"¥ 9® l;,¥ nQ   :mgg~stiQn th~t th~ ~ffi~t Wi\S trying to mi~l;~Q th; jYQiwii:ll offiw;r into
                                                       11
       Second, even if federal counsel was ineffective in failing to challenge the search,

Petitioner has not established any prejudice from counsel's performance. Putting aside the

confidential informant's supposed identification of Petitioner, that is discussed in the affidavit,

the Government had ample evidence of Petitioner's narcotics trafficking, including 15 controlled

purchases from him over a year's time. (See generally Field Test Affs.) A conviction from any

one of those buys would have qualified Petitioner as a career offender (and a Guidelines range of

151-88 months' imprisonment). Thus, even a successful challenge to the search would not have

prevented the Government from charging Petitioner with up to 15 narcotics transactions, leaving

Petitioner in potentially more legal jeopardy. Thus, in the absence of any prejudice from

Petitioner's supposed ineffectiveness, Petitioner's claim fails.

                                        III. CONCLUSION

       For the reasons discussed above, the Court dismisses Petitioner's Petition for Writ of

Habeas Corpus.

       As Petitioner has not made a substantial showing of the denial of a constitutional right, a

Certificate of Appealability shall not be issued, see 28 U.S.C. § 2253(c)(2); Lucidore v. NY

State Div. of Parole, 209 F .3d 107, 111-12 (2d Cir. 2000), and the Court further certifies,

pursuant to 28 U.S .C. § 1915(a)(3), that an appeal from this judgment on the merits would not be

taken in good faith, see Coppedge v. United States, 369 U.S. 438, 445 (1962) (" We consider a




approving the proposed warrant---on the contrary, by saying CI-2 identified Petitioner in the
fourth week of April 2012 (before the controlled buy) rather than after the controlled buy, the
affiant made it less likely that the judicial officer would approve the warrant. Simply put, the
facially-apparent error was unlikely to be an intentional effort to mislead. And, regarding
materiality, if paragraph 10 of the affidavit was excised entirely, there would still have been
probable cause to conduct the search. Thus, Petitioner would have been unable to obtain relief
under Franks.


                                                  12
defendant's good faith ... demonstrated when he seeks appellate review of any issue not

frivolous."); Burda Media Inc. v. Blumenberg, 731 F. Supp. 2d 321, 322-23 (S.D.N.Y. 2010)

(citing Coppedge and finding that an appeal may not be taken in forma pauperis if the trial court

certifies in writing that it is not taken in good faith).

        The Clerk of the Court is respectfully directed to enter a judgment in favor of respondent

and to close this case.

 SO ORDERED.

 Dated: November      a,2019
        White Plains, New York




                                                            UNITED STATES DISTRICT JUDGE




                                                     13
